DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 October 2021 has been entered.
 	Claims 1 and 8 are currently amended.  Claims 1-3, 5-9 and 12 are pending review in this action. The previous 35 U.S.C 112 rejections is withdrawn in light of Applicant’s corresponding amendment.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Publication No. 2014/0045026, hereinafter Fritz.

claim 8, Fritz teaches a battery pack (10). The battery pack (10) includes housing modules (17 and 18) (paragraph [0018]). Each housing module accommodates a plurality of battery cells (paragraphs [0022, 0018]) – therefore, each housing module (17 and 18) is a “battery module”. 
Each housing module (17 and 18) includes a casing member. The casing member has four walls (19 or 20) coupled to each other. Absent a reference point, the designation “upper” has no absolute meaning – the housing modules (17 and 18) may be rotated such that any of the four walls is at an “upper” portion of the battery cells. As such, any of the four walls may be considered an “upper casing”. Given this definition, two walls - each coupled to the “upper casing” would be the instantly claimed “side casings”. The casing member defines a space to receive the plurality of battery cells.
Cutouts (29, “openings”) having a preset size are formed in each “side casing” (paragraph [0027]). The cutouts (29, “openings”) are separated from the space for receiving the battery cells by an inner wall of each “side casing” (figures 3 and 4). The cutouts (29, “openings”) are not in communication with the space for receiving the battery cells (figures 3 and 4). 
A clamping rail (25, “connection member”) connects the housing modules (17, 18, “battery modules”) to each other (paragraph [0027] and figures 4 and 5). The clamping rail (25, “connection member”) is inserted into the cutouts (29, “openings”) of the two adjacent housing modules (17, 18, “battery modules”) (paragraph [0027]). 
The clamping rail (25, “connection member”) is substantially entirely enclosed by the cutouts (29, “openings”) of the two adjacent housing modules (17, 18, “battery modules”). Opposite ends of the clamping rail (25, “connection member”) are not exposed 
The clamping rail (25, “connection member”) is fixed to the “side casings” by means of a screw (27) and bolt (26), which are distinct from the clamping rail (25, “connection member”) (paragraphs [0027, 0028] and figures 4 and 5).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JP 2010/232102, hereinafter Muto in view of U.S. Pre-Grant Publication No. 2015/0270514, hereinafter Baek. (A machine translation of Muto is provided with the current office action).
Regarding claim 1, Muto teaches a battery pack (300) (paragraph [0030] and figure 4). The battery pack (300) includes a plurality of battery packages (100, “battery modules”). Each battery package (100, “battery module”) includes a plurality of stacked batteries (202). A casing member surrounds the battery cells (paragraphs [0027, 0030] and figures 1 and 2). 
Each casing member includes an upper casing disposed at an upper portion of the batteries (202) and four side walls (102, 104, 106, 108, “side casings”) disposed at four side surfaces of the batteries (202) and coupled to the upper casing. Each casing member defines a space to receive the battery cells (paragraph [0018] and figures 1 and 2).	

Muto fails to teach a connection member being inserted into openings on two adjacent battery packages (100, “battery modules”).
Baek teaches a battery module comprising a plurality of batteries (100 and 200) (paragraph [0031] and figures 1, 2 and 5). Each battery (100 and 200) includes a casing having side walls. A convex surface is formed on one side wall and a concave surface is formed on another side wall. In a manner analogous to Muto’s assembly, the convex surface of the battery (200) is fitted into the concave surface of the neighboring battery (100) for the purpose of connecting the two batteries together to form the battery module (paragraphs [0033-0035] and figures 1, 2 and 5). Baek teaches an alignment unit (300) located at the interface between the concave surface of the battery (100) and the convex surface of the battery (200). The purpose of the alignment unit (300) is to align the batteries and to prevent them from sliding out of the aligned position (paragraph [0038] and figures 1-3). 
The alignment unit (300) includes a stopper (330, “connection member”). One end of the stopper (330, “connection member”) is inserted into an alignment groove (310, “opening”) on the convex surface of one battery. The other end of the stopper (330, 
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include an alignment unit having a stopper (“connection member”) to Muto’s battery packages (100, “battery modules”), such that the stopper (“connection member”) is inserted into an alignment groove (“opening”) on one battery package (100, “battery module”) and into a second opening on the adjacent battery package (100, “battery module”) for the purpose of aligning the two battery packages (100, “battery modules”) and preventing them from sliding out of alignment as taught by Baek.
Regarding claim 2, Muto teaches that the battery packages (100, “battery modules”) are arranged in a single layer (figure 4).
Regarding claim 3, Muto teaches that the battery packages (100, “battery modules”) are arranged to have one row (figure 4).
Regarding claim 5, Muto as modified by Baek teaches that in the assembled state the stopper (330, “connection member”) includes a first portion (“insert”) inserted into the alignment groove (310, “opening”) on the convex surface of one battery package (100, “battery module”) (Baek’s paragraph [0040] and figure 3).

Regarding claim 6, Muto as modified by Baek teaches that the stopper (330, “connection member”) includes a spring (332). A portion of the spring (332) is located between the first portion (“insert”) and the second portion (“insert”). The spring (332) prevents the first portion (“insert”) and the second portion (“insert”) from being inserted in the second opening in excess of a predetermined range (Baek’s paragraph [0040] and figure 3).
Regarding claim 7, Muto as modified by Baek teaches that the spring (332) has a dimension which extends perpendicular to the direction in which the first portion (“insert”) and the second portion (“insert”) extend (Baek’s figure 3).
Regarding claim 9, Muto teaches a battery pack (300).
Muto fails to teach a vehicle comprising the battery pack.
The use of battery packs to power electric vehicles is well-known in the art – see, e.g. Baek (paragraph [0002]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use the battery pack of Muto as modified by Baek to power an electric vehicle without undue experimentation and with a reasonable expectation of success.
Regarding claim 12, Muto as modified by Baek teaches that both the alignment groove (310, “opening”) and the second opening are blind holes (Baek’s figure 3).

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the Fritz reference and the combination of the Muto and Baek references have been provided, as recited above, to address the amended claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent No. 6,622,809.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724


/STEWART A FRASER/Primary Examiner, Art Unit 1724